DETAILED ACTION

This Office Action is a response to an application filed on 06/22/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of US Patent No. 11,431,938. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claims 1 and 3 of Patent No. 11,431,938. That is, claim 1 of the instant application is anticipated by the claim 1 of the patented applications.
Instant # 17/847,132
Patent No. 11,431,938
An image sensor unit, comprising:
An imaging unit, comprising:
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
a timestamp generator associated with a corresponding pixel in the row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel; and 
a timestamp generator associated with a corresponding pixel in the row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.
Claim 3: The image sensor unit of claim 2, further comprising a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.


Claim 9, 14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims (9 and 10), 15, and 21 of US Patent No. 11,431,938. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9, 14, and 20 of the instant application is generic to all that is recited in claims (9 and 10), 15, and 21 of Patent No. 11,431,938. That is, claims 9, 14, and 20 of the instant application is anticipated by the claims (9 and 10), 15, and 21 of the patented applications.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of US Patent No. 10,893,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claims 1 and 4 of Patent No. 10,893,227. That is, claim 1 of the instant application is anticipated by the claims 1 and 4 of the patented applications.
Instant # 17/847,132
Patent No. 10,893,227
An image sensor unit, comprising:
An imaging unit, comprising:
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
a pixel array forming an image plane, the pixel array including at least one row of pixels that forms at least a portion of an epipolar line of the scanning line of a sequence of a light spots reflected from a surface of an object, each pixel in the at least one row of pixels being associated with a corresponding column in the pixel array, and each pixel in the at least one row of pixels generating a pixel-specific output in response to detecting a light spot in the sequence of light spots that has been reflected from the surface of the object; and 
a timestamp generator associated with a corresponding pixel in the row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a timestamp generator associated with a corresponding pixel in the at least one row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.
Claim 4: The image sensor unit of claim 2, further comprising a calibration unit coupled to the at least one timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for the corresponding column.


Claim 9, 14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims (9 and 11), 15, and 21 of US Patent No. 10,893,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9, 14, and 20 of the instant application is generic to all that is recited in claims (9 and 11), 15, and 21 of Patent No. 10,893,227. That is, claims 9, 14, and 20 of the instant application is anticipated by the claims (9 and 11), 15, and 21 of the patented applications.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of US Patent No. 10,447,958. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claims 1 and 4 of Patent No. 10,447,958. That is, claim 1 of the instant application is anticipated by the claim 1 of the patented applications.
Instant # 17/847,132
Patent No. 10,447,958
An image sensor unit, comprising:
An imaging unit, comprising:

a light source that point scans an object along a scanning line, the point scan comprising a sequence of light spots projected toward a surface of the object by the light source; and
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
an image sensor unit comprising:
a pixel array forming an image plane, the pixel array including at least one row of pixels that forms at least a portion of an epipolar line of the scanning line, each pixel in the at least one row of pixels being associated with a corresponding column in the pixel array, and each pixel in the at least one row of pixels generating a pixel-specific output in response to detecting a light spot in the sequence of light spots that has been reflected from the surface of the object; and 
a timestamp generator associated with a corresponding pixel in the row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a timestamp generator associated with a corresponding pixel in the at least one row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.
Claim 4: The image sensor unit of claim 2, further comprising a calibration unit coupled to the at least one timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the at least one row of pixels and generating a calibration out- put for the corresponding column.


Claim 9, 14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims (9 and 11), 15, and 21 of US Patent No. 10,447,958. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9, 14, and 20 of the instant application is generic to all that is recited in claims (9 and 11), 15, and 21 of Patent No. 10,447,958. That is, claims 9, 14, and 20 of the instant application is anticipated by the claims (9 and 11), 15, and 21 of the patented applications.

Claims 1, 9, 14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 32 of US Patent No. 10,145,678. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 14, and 20 of the instant application is generic to all that is recited in claim 32 of Patent No. 10,145,678. That is, claim 1, 9, 14, and 20 of the instant application is anticipated by the claim 32 of the patented applications.
Instant # 17/847,132
Patent No. 10,145,678
An image sensor unit, comprising:
A system comprising:

a light source operative to perform a one-dimensional (ID) point scan of a three-dimensional (3D) object along a scanning line, wherein the point scan projects a sequence of light spots on a surface of the 3D object;
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
a plurality of pixels arranged in a two-dimensional (2D) pixel array forming an image plane, wherein a row of pixels in the 2D pixel array forms an epipolar line of the scanning line on the image plane such that projection of one or more light spots onto the image plane is along a line formed by the row of pixels itself, and wherein a pixel in the row of pixels is operative to detect a corresponding light spot in the sequence of light spots;
a timestamp generator associated with a corresponding pixel in the at least one row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a plurality of Analog-to-Digital Converter (ADC) units, wherein an ADC unit in the plurality of ADC units is associated with the pixel in the row of pixels, and wherein, in response to a pixel-specific detection of the corresponding light spot in the sequence of light spots, the ADC unit is operative as a binary counter to generate a timestamp value for the corresponding light spot detected by the pixel;

a memory for storing program instructions; and

a processor coupled to the memory and to the plurality of ADC units, wherein the processor is configured to execute the program instructions, whereby the processor is operative to determine a distance to the corresponding light spot on the surface of the 3D object based at least on the timestamp value and on a scan angle used by the light source for projecting the corresponding light spot.
a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.



Claim 1, 9, 14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of US Patent No. 09,967,539. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 9, 14, and 20 are of the instant application is generic to all that is recited in claim 9 of Patent No. 09,967,539. That is, claims 1, 9, 14, and 20 of the instant application are anticipated by the claim 9 of the patented applications.
Instant # 17/847,132
Patent No. 09,967,539
An image sensor unit, comprising:
An imaging unit, comprising:

a light source to perform a one-dimensional point scan of an object along a scanning line, the point scan projecting a sequence of light spots on a surface of the object; and
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
an image sensor unit comprising:
a plurality of pixels arranged in a two-dimensional pixel array that forms an image plane, a row of pixels in the two-dimensional pixel array forming at least a portion of an epipolar line of the scanning line, and each pixel in the row of pixels to generate a pixel-specific output corresponding to a light spot in the sequence of light spots;
a timestamp generator associated with a corresponding pixel in the at least one row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a timestamp generator to generate a timestamp value associated with each pixel-specific output corresponding to the light spot if the pixel-specific output exceeds a predetermined threshold;

a gray-scale generator to generate a grayscale value representing a gray-level intensity of each pixel-specific output corresponding to the light spot;
a timestamp determiner to determine a timestamp value for the light spot as:
the timestamp value that corresponds to a pixel-specific output having the greatest gray-level intensity corresponding to the light spot if more than two pixel-specific outputs correspond to the light spot and at least one pixel-specific output exceeds the predetermined threshold, and
a timestamp value that is based timestamps associated with pixel-specific outputs corresponding to light spots in the sequence of light spots that are neighbors to the light spot if a pixel-specific output corresponds to the light spot and no timestamp or an outlier timestamp was generated for the light spot; and
a distance determiner to determine a distance to the light spot on the surface of the object based on the determined timestamp value for the light spot and a scan angle used by the light source to project the light spot.
a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.



Claims 1, 9, 14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11, and 14 of US Patent No. 09,661,308. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 14, and 20 of the instant application are generic to all that is recited in claim 1, 11, and 14 of Patent No. 09,661,308. That is, claims 1, 9, 14, and 20 of the instant application are anticipated by the claims 1, 11 and 14 of the patented applications.
Instant # 17/847,132
Patent No. 09,661,308
An image sensor unit, comprising:
An imaging unit, comprising:

a light source operative to perform a one-dimensional (1D) point scan of a three-dimensional (3D) object along a scanning line, wherein the point scan projects a sequence of light spots on a surface of the 3D object; and
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
an image sensor unit that includes:
a plurality of pixels arranged in a two-dimensional (2D) pixel array forming an image plane, wherein each pixel in a column of pixels in the 2D pixel array is associated with a respective row of pixels in the 2D pixel array, and wherein each pixel in the column of pixels is operative to detect a corresponding light spot in the sequence of light spots,
a timestamp generator associated with a corresponding pixel in the at least one row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a plurality of Analog-to-Digital Converter (ADC) units per column of pixels in the 2D pixel array, wherein at least two adjacent pixels in a column of pixels are connected to different ADC units, and wherein each ADC unit is operative to generate a pixel-specific timestamp value for a respective pixel connected thereto in response to a pixel-specific detection of the corresponding light spot by the respective pixel, and

a processing unit coupled to the plurality of ADC units, wherein the processing unit is operative to perform the following:
select a plurality of rows of pixels in the 2D pixel array associated with a group of pixels detecting a common light spot in the sequence of light spots, wherein at least one of the plurality of the selected rows forms a portion of an epipolar line of the scanning line on the image plane,
for pixels in the selected rows of pixels, sense a pixel-specific detection of the common light spot,
trigger the ADC units associated with the pixels in the group of pixels so as to substantially simultaneously generate a pixel-specific timestamp value for each pixel in the group of pixels, and
determine a distance to the common light spot on the surface of the 3D object based at least on the generated pixel-specific timestamp values and on a scan angle used by the light source for projecting the common light spot.
a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.



Claims 1, 9, 14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of Patent No. 10,250,833. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 14, and 20 of the instant application is generic to all that is recited in claim 13 of Patent No. Patent No. 10,250,833. That is, claim 1, 9, 14, and 20 of the instant application is anticipated by the claim 13 of the patented applications.

Instant # 17/847,132
Patent No. 10,250,833
An image sensor unit, comprising:
An imaging unit, comprising:

a light source operative to perform a one-dimensional (1D) point scan of a three-dimensional (3D) object along a scanning line, wherein the point scan projects a sequence of light spots on a surface of the 3D object; and 
a pixel array comprising a row of pixels, each pixel in the row of pixels generating a pixel-specific output in response to detecting a light spot that has been reflected from a surface of an object; and
an image sensor unit that includes:
a plurality of pixels arranged in a two-dimensional (2D) pixel array forming an image plane, wherein a row of pixels in the 2D pixel array forms at least a portion of an epipolar line of the scanning line, wherein each pixel in the row of pixels is associated with a respective column in the 2D pixel array, and wherein each pixel in the row of pixels is operative to detect a corresponding light spot in the sequence of light spots,
a timestamp generator associated with a corresponding pixel in the at least one row of pixels, the timestamp generator generating a pixel-specific timestamp value for the pixel-specific output of the corresponding pixel.
a plurality of Analog-to-Digital Converter (ADC) units, wherein each ADC unit is associated with a respective pixel in the row of pixels and is operative to generate a pixel-specific timestamp value for the respective pixel in response to a pixel-specific detection of the corresponding light spot by the respective pixel, and

a processing unit coupled to the plurality of ADC units, wherein the processing unit is operative to perform the following:
for a column in the 2D pixel array associated with the respective pixel in the row of pixels, apply a column-specific correction value to the pixel-specific timestamp value to obtain a corrected timestamp value, wherein the column-specific correction value represents a column-specific propagation delay between the pixel-specific detection and when a pixel-specific output of the respective pixel reaches a pre-defined threshold, and
determine a distance to the corresponding light spot on the surface of the 3D object based at least on the corrected timestamp value and on a scan angle used by the light source for projecting the corresponding light spot.
a calibration unit coupled to the timestamp generator, the calibration unit comprising a calibration pixel corresponding to a column of the row of pixels and generating a calibration out- put for a pixel in the column of the row of pixels.


 

Allowable Subject Matter

Claims 1-20 would be allowable over prior art upon overcoming the Double Patenting rejection shown above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (US 2011/0102763 A1)
Zwaans (US 2014/0021356 A1)
Morita (US 2002/0196243 A1)
Liang (US 2012/0204094 A1)
Yamada (US 2012/0246899 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483